Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended specification was received on 25 April 2022. This specification and the corresponding amendments to Claims 4 and 11 regarding the term “plastic” based on the German term “Kunststoff” are acceptable.
The amended abstract was received on 25 April 2022. This abstract is acceptable and objection to the abstract with withdrawn.

Response to Arguments
In view of the amendments to Claim 11, the objection of record to this claim is withdrawn.
Applicant's arguments filed 25 April 2022 regarding the rejection of record under 35 U.S.C. 112 have been fully considered but they are not persuasive. Applicant indicates that amended versions of instant figures 2 and 3 have been included and since instant specification at [0015] and [0036] indicate that the expansion region (25) is “flat,” one skilled in the art would understand that in order to be flat, the expansion region would need to be a physical object and not an open space. The examiner is not persuaded by this argument because although the figures do not provide any indication as to the presence or non-presence of a physical structure for the expansion region (25), the expansion region is clearly shown as planar in all the instant figures, regardless of whether it is a physical object or an open space. Simply being referred to as “flat” does not necessarily and exclusively mean that the region is enclosed in any way. Further, defining an “expansion region” and one of ordinary skill in the art recognizing that batteries can physically expand or contract during charging or discharging, it would be reasonable for one of ordinary skill in the art to assume that the “expansion region” is an open space which allows the battery cell physical space to expand in the center without being restrained by the housing. While the “expansion region” may be flat when the battery is in its most compact state, the expansion region is not indicated to be flat all the time. Additionally, although applicant indicates that replacement figures have been provided to clarify this feature, it does not appear that these figures were included with the submission. The examiner notes that in view of the explanation above, even if these figures had been included, adding shade lines to the expansion region (25) would introduce new matter since the specification as originally filed does not provide a positive recitation that the expansion region is a physical object. Most importantly, however, the claim language “essentially completely enclosed” is unclear because “essentially” and “completely” are opposites. The housing either completely encloses or essentially (not completely) encloses the galvanic cell. Therefore, the rejections of record under 35 U.S.C. 112 are upheld below.
Applicant's arguments filed 25 April 2022 regarding the rejection of record of Claim 1 with respect to the first compensating elements under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that in the secondary reference Marukawa (US 5900332), the bump (14) and rubber valve (16) “have nothing to do with mechanical interlocking and/or electrical connection of battery cells” (see remarks page 14). This is not persuasive because the inventive concept of Marukawa is partially directed to a coupling of two batteries having high mechanical strength (see prior art structure noted in the background section particularly column 1 lines 32-40 indicating that an opening 117 is formed “in order to evade the bump 114 of the metal electrode 110” and column 1 lines 44-46 indicating that one welding electrode is “fitted to the bump 114 of the metal electrode 110” and see the inventive concept structure in figure 1 showing that the flat portion 5 of the connector 1 is fitted around the bump 14 which is part of the electrode 10). There is necessarily mechanical interlocking of the connector (1) and the bump (14) and as such, the bump of Marukawa is analogous to the locking buttons (634a and 634b) of primary reference Cabiri (US 2015/0037617 A1). Further, the rubber valve is directed to the discharge of gas, but it also certainly relates to the mechanical structure of the battery pack since it occupies space in the electrode structure and the connector needs to be fitted around it.
Applicant's arguments filed 25 April 2022 regarding the rejection of record of Claim 1 with respect to the second compensating elements now recited in Claim 12 under 35 U.S.C. 103 have been fully considered but they are moot in view of the new ground of rejection provided below addressing the compensating elements corresponding to the second compensating elements which were not previously positively required by Claim 1. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1-5 and 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1 and 12 both require “an essentially completely enclosed” structure, but the meaning of this term, particularly “essentially completely” is unclear in view of the instant specification. Instant [0015] indicates that the first and second housing elements each include an “expansion region” which appears in figure 2 to be an open space at a central portion of the first housing portion (12). It is unclear if the housing elements completely enclose the cell or not. For the sake of compact prosecution, the examiner is interpreting the claim language based on the plain meaning that the galvanic cell is enclosed in the first and second housing portions.
Claims 1 and 12 also both define “a battery cell” and subsequently refer to “the battery cell”, “a further battery cell”, “a first of the battery cells”, and “a second of the battery cells”. However, Claims 1 and 12 also both define “a battery cell comprising at least one galvanic cell” and subsequently refer to “the galvanic cell”. This language inconsistency makes the claim unclear. Particularly the relationship between “a further battery cell” and “a first/second of the battery cells” is unclear and “at least one galvanic cell” does not provide antecedent basis for “the galvanic cell”. It is the examiner’s understanding the “at least one galvanic cell” and “the galvanic cell” refer only to the cell(s) within each housing collectively formed by a first housing element and a second housing element, while “the battery cell” refers to the whole battery including the galvanic cell(s) within the first and second housing elements and the first and second housing elements themselves.

Claim Rejections - 35 USC § 103
Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2015/0037617 A1) in view of Marukawa (US 5,900,332 A), both of record.
Regarding Claims 1, 4-5 and 11, Cabiri teaches a battery cell (see especially figures 5A and 5B regarding the claimed galvanic cell and figures 6A and 6B regarding the claimed housing elements) comprising at least one galvanic cell (see figures 5A and 5B regarding the placement of the positive electrode 422a, transport medium 420 and negative electrode 422b within the two casings), and a first cell housing element (cathode casing 618a) and a second cell housing element (anode casing 618b), wherein the two housing elements jointly essentially completely enclose the galvanic cell (the housing including two halves that collectively completely cover all sides of the positive and negative electrodes), wherein the first cell housing element comprises protrusions on an outer face of the first cell housing element (locking buttons 634a and 634b) and the second cell housing element comprises outer depressions on an outer face of the second cell housing element (locking holes 636a and 636b), such that the outer protrusions of a first battery cell are arranged at least in part in the outer depressions of a second of the battery cells, and the battery cells are electrically connected to one another via the outer protrusions and outer depressions (see figures 6C and 6D showing electrical connection of modular batteries using the buttons 634a and 634b and locking holes 636a and 636b).
Cabiri does not teach that the first cell housing element comprises on an inner face thereof inner depressions corresponding with the claimed outer protrusions on an outer face. Cabiri therefore also does not teach the claimed compensating elements wherein the compensating elements are configured in a complementary manner with respect to the inner depressions.
However, Marukawa also teaches batteries having an interlocking electrical connection structure therebetween, and particularly shows a first housing element (upper surface of the metal casing 11 of lower cell 100A, see figure 1) which includes an outer protrusion on an outer face which is an inner depression on an inner face (bump 14) and first compensating element including rubber (rubber valve 16, indicated by the instant specification at the paragraph bridging pages 15 and 16 of the specification to fit the claim requirements of Claims 4 and 11 requiring a plastic material) is configured with respect to the inner depression such that the first compensating element together with the inner depression forms an essentially flat inner surface of the first cell housing element (see containment of rubber valve 16 essentially completely within the bump 14 forming a flat lower surface aligned with the metal electrode 10) and is only arranged between the inner face of the first cell housing element and the galvanic cell as required by Claim 5. Marukawa also teaches a second housing element (lower surface of the connector 1 corresponding to the upper cell 100B shown in figure 1) which includes an inner projection on an inner face and an outer depression on an outer face (space between flat portions of flat surface 5 corresponding to the bump 14 of the lower cell 100A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the metal terminal connection structure of Cabiri’s first housing element with the corresponding inner depression / outer protrusion and first compensating material to realize a coupling having high mechanical strength.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Marukawa as applied to Claim 1 above, and further in view of Watanabe (JP 2005259379 A), as cited on the IDS filed 25 August 2020.
Cabiri further teaches substantially hollow first cell housing and second cell housing elements (cathode casing 618a and anode casing 618b) that accommodate the electrodes therein with flat sides and the claimed protrusions and depressions thereon. Each of the upper and lower surfaces of this hollow enclosure necessarily teach the claimed “essentially flat expansion regions.” Cabiri does not teach that the inner depressions of the first cell housing element are arranged on a perimeter of the first cell housing element such that the inner depressions of the first cell housing element enclose the expansion region nor does Cabiri teach that the compensating elements are connected to one another.
However, Watanabe also teaches a plurality of batteries that are stacked together in an interlocking structure (see especially figures 2a and 2b) and particularly indicates frame structures that encircle the electrode layers and include a series of protrusions and depressions which interlock and are connected around the periphery of the electrode layers and interact with the electrical connection tabs (positive electrode tab 29 and negative electrode tab 31, see figure 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interlocking structure of Cabiri with the encircling interlocking structure of Watanabe to enhance the rigidity of the battery and make the manufacturing process simpler and quicker (see Watanabe [0007]).

Claims 12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 2015/0037617 A1) in view of Templeman (US 2019/0348651 A1), both of record.
Cabiri teaches a battery cell (see especially figures 5A and 5B regarding the claimed galvanic cell and figures 6A and 6B regarding the claimed housing elements) comprising at least one galvanic cell (see figures 5A and 5B regarding the placement of the positive electrode 422a, transport medium 420 and negative electrode 422b within the two casings), and a first cell housing element (cathode casing 618a) and a second cell housing element (anode casing 618b), wherein the two housing elements jointly essentially completely enclose the galvanic cell (the housing including two halves that collectively completely cover all sides of the positive and negative electrodes), wherein the second cell housing element comprises holes on its inner and outer face (locking holes 636a and 636b) corresponding to the claimed inner protrusions/ outer depressions of the inner and outer faces which are directly opposite each other, and the first cell housing element comprises outer protrusions on an outer face of the first cell housing element (locking buttons 634a and 634b), such that the outer protrusions of a first battery cell are arranged at least in part in the outer depressions of a second of the battery cells, and the battery cells are electrically connected to one another via the outer protrusions and outer depressions (see figures 6C and 6D showing electrical connection of modular batteries using the buttons 634a and 634b and locking holes 636a and 636b).
Cabiri does not teach that the second cell housing element comprises on an inner face thereof inner protrusions corresponding with the claimed outer depressions on an outer face. Cabiri therefore also does not teach the claimed compensating elements wherein the compensating elements are configured in a complementary manner with respect to the inner protrusions.
However, Templeman teaches a battery case (see especially figures 5-7) including an interlocking structure where a protrusion around the periphery of the battery extending upward from below the battery (upper vertically-extending frame-shaped section 38) is configured in a complementary manner with a continuous compensating element (rubber pad 14 indicated by the instant specification at the paragraph bridging pages 15 and 16 of the specification to fit the claim requirements of Claims 15 and 21 requiring a plastic material) that runs around the periphery of the battery (reading on Claim 14) such that a flat upper surface for the battery to rest on is formed (see figure 5, reading on Claim 16 since the rubber pad 14 is between the base 16 and the battery shell 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner protrusions/outer depressions of Cabiri with a rubber pad of Templeman to reduce or eliminate the movement effect of shocks received by the battery, resulting in the essentially flat inner face required by the claim.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Templeman as applied to Claim 12 above, and further in view of Watanabe.
Cabiri further teaches substantially hollow first cell housing and second cell housing elements (cathode casing 618a and anode casing 618b) that accommodate the electrodes therein with flat sides and the claimed protrusions and depressions thereon. Each of the upper and lower surfaces of this hollow enclosure necessarily teach the claimed “essentially flat expansion regions.” Cabiri does not teach that the inner depressions of the first cell housing element are arranged on a perimeter of the first cell housing element such that the inner depressions of the first cell housing element enclose the expansion region nor does Cabiri teach that the compensating elements are connected to one another.
However, Watanabe also teaches a plurality of batteries that are stacked together in an interlocking structure (see especially figures 2a and 2b) and particularly indicates frame structures that encircle the electrode layers and include a series of protrusions and depressions which interlock and are connected around the periphery of the electrode layers and interact with the electrical connection tabs (positive electrode tab 29 and negative electrode tab 31, see figure 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the interlocking structure of Cabiri with the encircling interlocking structure of Watanabe to enhance the rigidity of the battery and make the manufacturing process simpler and quicker (see Watanabe [0007]).

Conclusion
The following art made of record and not relied upon is considered pertinent to applicant's disclosure: Schoenherr (US 1062882 B2)- the examiner notes that this document is not eligible prior art, but is relevant to the subject matter.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723